NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



ANDREW CHERRY,                               )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-1966
                                             )
440 WEST, INC.,                              )
                                             )
             Appellee.                       )
                                             )

Opinion filed February 2, 2018.

Appeal from the Circuit Court for Pinellas
County; Jack R. St. Arnold, Judge.

Paul Decailly of Decailly Law Group, P.A.,
Indian Rocks Beach, for Appellant.

Richard A. Sherman, Sr. of Richard A.
Sherman, P.A., Fort Lauderdale; and Tera L.
Radigan and Scott B. Albee of Fulmer Leroy
& Albee, PLLC, Tampa, for Appellee.


PER CURIAM.


             Affirmed.



VILLANTI, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.